 572DECISIONS OF NATIONAL LABOR RELATIONS BOARDand make them whole for any loss of pay suffered as a result of the discrimina-tion against them.All our employees are free to become or remain or to refrain from becoming orremaining members of Local No.54, Sheet Metal Workers International Associa-tion,AFL-CIO,or any other labor organization.CLAUDE E.FORSTON, D/B/A THE FORSTON CO.,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)This notice must remain posted for 60 consecutive days from the date of posting,and must notbealtered,defaced, or covered by any other material.Employees may communicate directly with the Board'sRegional Office, 6617Federal Office Building, 515 Rusk Avenue,Houston 2,Texas,Telephone Number,Capitol 8-0611,Extension 271, if they have any questions concerning this noticeor compliance with its provisions.The Diversey CorporationandLocal 478, International Brother-hood of Teamsters,Chauffeurs,Warehousemen and Helpers ofAmerica.Case No. 22-CA-1225.October 29, 1962DECISION AND ORDEROn August 7, 1962, Samuel M. Singer issued his IntermediateReport in the above-entitled proceeding, finding that the Respondenthad engaged in and was engaging in certain unfair labor practicesand recommending that it cease and desist therefrom and take certainaffirmative action, as set forth in the attached Intermediate Report.Thereafter, the Respondent filed exceptions to the Intermediate Re-port and a supporting brief.Pursuant to the provisions of Section 3(b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Members Leedom, Fanning, and Brown].The Board has reviewed the rulings made by the Trial Examiner atthe hearing and finds that no prejudicial error was committed.Therulings are hereby affirmed.The Board has considered the Inter-mediate Report, the exceptions I and brief, and the entire record inthis proceeding, and hereby adopts the findings, conclusions,2 andrecommendations of the Trial Examiner.1The Respondent's offer of proof asserted merely the conclusion that Carmine Armentiwas a supervisor and contained no allegations of specific facts which,if true, wouldestablish that the Regional Director was arbitrary and capricious in rejecting the Re-spondent's contention that the Union's showing of interest in the representation case wastainted.The burden of alleging such facts is on the party seeking to attack the actionof the Regional DirectorSumner Sand ctGravel Company,128 NLRB 1368,1371-1372,enfd 293 F 2d 754(C.A 9).2We do not adopt that portion of footnote 10 of the Intermediate Report referring toSection 102.67 of the Board'sRules and Regulations,Series 8, as amended, inasmuch asthat section has no application where a consent-election agreement pursuant to Section102 62(a) of the said rules is involved139 NLRB No. 45. THE DIVERSEYCORPORATION573ORDERThe Boardadopts asitsOrder the TrialExaminer'sRecommendedOrder.INTERMEDIATE REPORT AND RECOMMENDED ORDERSTATEMENT OF THE CASEUpon a charge filed April 18, 1962, by Local 478, International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of America (herein calledthe Union), the General Counsel of the National Labor Relations Board, by theRegional Director for the Twenty-second Region, issued a complaint on May 31,1962, alleging that the Respondent refused to bargain collectively with the Union,the certifiedmajority representative of Respondent's employees in an appropriatebargaining unit.Respondent admits that it has refused to bargain with the Unionand raises only the validity of the representation election in Case No. 22-RC-1474,upon the basis of which the Union was certified as the statutory bargaining repre-sentative of its employees.Pursuant to due notice, a hearing was held before Trial Examiner Samuel M.Singer in Newark, New Jersey, on July 2, 1962.All parties were present and wereafforded full opportunity to be heard and to introduce relevant evidence.Counselfor the General Counsel presented oral argument at the close of the hearing andcounselfor Respondent submitted a brief.Upon the entire record in the case,' I make the following:FINDINGS OF FACT1.THEBUSINESSOF RESPONDENTRespondent is an Illinois corporation maintaining places of business and plantsin various States, where it is engaged in the manufacture, sale, and distribution ofspecialized chemicals, clays, electronic dispensing devices, and related products.During the calendar year 1961, a representative period, Respondent at its Newark,New Jersey, plant, the only facility involved in this proceeding, manufactured, sold,and distributed products valued in excess of $100,000, of which products valuedin excess of $90,000 were shipped from said Newark plant directly to points outsidethe State of New Jersey. I find and Respondent admits that it is engaged in com-merce within the meaning of Section 2(6) and (7) of the Act.II.THE LABOR ORGANIZATION INVOLVEDThe Unionis,and has been atall timesmaterial herein,a labor organizationwithin themeaning of Section2(5) of the Act.III.THE UNFAIRLABOR PRACTICESA. The representation proceedingOn January 29, 1962,2 Respondent and the Union entered into an agreement forconsent election for the conduct of a Board election.Under this agreement, whichwas approved by the Regional Director, the parties stipulated as to the appropriatecollective-bargaining unit,3 the eligible voters, the date and place of the election,the selection of observers, the manner of counting ballots, and other matters per-taining to the conduct of the election.The parties specifically agreed that:Said election shall be held in accordance with the National Labor RelationsAct, the Board's Rules and Regulations, and the applicable procedures andpolicies of the Board, provided that the determination of the Regional Director1Together with his brief counsel for Respondent filed a motion to correct certain errorsin the typewritten transcript.This motion is hereby granted and the transcript will becorrected as requested In the motion.2All dates herein refer to the year 1962a All production, maintenance, shipping, receiving, and warehousing employees at theEmployer's Newark plant, excluding all office clerical employees, watchmen, guards, pro-fessional employees, and supervisors as defined in the Act 574DECISIONS OF NATIONAL LABOR RELATIONS BOARDshall be final and binding upon any question,including questions as to theeligibility of voters,raised by any party hereto relating in any manner to theelection, and provided further that rulings or determinations by the RegionalDirector in respect of any amendment of any certification resulting therefromshall also be final.In addition,the agreement provided that either party may file objections to the con-duct of the election or conduct affecting the results of the election;and, if objec-tions were filed, that the Regional Director would conduct an "investigation" andreport thereon.The agreement then stated:The method of investigation of objections and challenges,including thequestion whether a hearing should be held in connection therewith,shall bedetermined by the Regional Director,whose decision shall be final and binding.On January 31,Respondent filed a motion with the Regional Director to dis-miss the Union's petition for election on the ground that one of the Company's su-pervisors,Carmine Armenti, "solicited and procured the authorization cards reliedupon by the petitioning union herein for their showing of interest in referencedcase,"4On February 6, Respondent moved the Regional Director to set aside theconsent-election agreement,dated January 29,1962, on the same ground,stating:... it is the Employer's information and belief that the union authorizationcards constituting the showing of interest were obtained by a supervisor. In-asmuch as the foregoing allegation rests on the supervisory status of oneCarmine Armenti,and in the event the Regional Director is not satisfied thatArmenti is a supervisor on the basis of the administrative investigation now be-ing carried on, the Employer submits that the simplest and most economicalmethod for the Government and the parties to resolve the problem is to setaside the consent agreement and order that a hearing be held.On February 6, the Regional Director denied both of Respondent'smotions,stating that-on the basis of an administrative investigation of the Employer'sallega-tions and evidence relating to the validity of Petitioner's showing of interest,I am administratively satisfied that Petitioner's showing of interest submitted insupport of its petition in the above matter is valid and sufficient,GeorgiaKraft Company,120 NLRB 806, see alsoD.D. Jennings&Company,68NLRB 516.The election was thereafter held, as scheduled,on February 7.The Union re-ceived four votes: two votes were cast against it and two were challenged.Thereafter,Respondent filed timely objections to the conduct affecting the resultsof the election,reasserting its claim that its alleged supervisor,Armenti, had or-ganized Respondent's employees and had engaged in other activities on behalf oftheUnionRespondent contended that Armenti by his activities"unlawfully"brought pressure upon the employees to join and vote for the Union and thatArmenti'sconduct prevented"a free and uncoerced expression of choice by theemployees."Respondent alleged that it had not been aware of Armenti's activi-ties until after the execution of the consent-election agreement.On March 8, the Regional Director issued his report on the objections in whichhe reviewed Respondent's contentions and then concluded:The Employer'sObjection is another attack upon the Petitioner's showing ofinterest based on the alleged activities of Carmine Armenti, which matter, asindicated above,has already been properly resolved by an administrative in-vestigation.[Footnote omitted.]In view of the foregoing,the undersigned finds that the Objections do notraise substantial or material issues with respect to conduct of the election orconduct affecting the results of the election.Accordingly,the Objections arehereby overruled.5'Respondent also stated that it was filing an unfair labor practice charge alleging vio-lation of Section 8(a) (1) and 12)of the Act "on the part of Carmine Armenti, actingas agent of the Employer "8 in addition to the objections,Respondent also challenged ballots cast by Armenti (onthe ground that he was a supervisory employee),and by another voter,Tames Underwood,because Underwood was a watchman-guard eccliided from the unitThe Regional Di-rector sustained Respondent's challenge to Underwood's ballot and directed that it remain THE DIVERSEY CORPORATION575Thereupon, the Regional Director certified the Union as the majority representativeof Respondent's employees in thestipulated unit.B.The unfair labor practice proceedingOn April 4, the Union requested Respondent to bargain with it but on April 16,Respondent, expressing its dissatisfaction with the Regional Director's ruling, andclaiming that the Union's certification was not valid "because of the conduct ofC. Armenti," declined torecognize and meet with the Union.In its answer to the complaint, Respondent renewed its contention that the certifi-cation of the Union was invalid because of Armenti's activities on behalf of theUnion, and it asserted this as its sole defense for its admitted refusal to bargain withthe Union.At the hearing the General Counsel moved to strike this defense fromthe answer on the ground that Respondent by its answer now sought to relitigate inthe complaint proceeding a matter already decided in the representation proceeding.Considering myself bound by the determination in the representation proceedingin which the propriety of Armenti's conduct had been raised and decided adverselyto Respondent, I granted the General Counsel's motion.Thereupon, Respondentmade the following offer of proof:that if permitted, the Respondent would call witnesses who would testifythat one Carmine Armenti, who is a supervisor within the meaning of the Act,or if not, had such apparent supervisory authority as to be looked upon as amanagement representative, admittedly actively worked on behalf of Local 478organizing drive; that he was the sole Diversey employee known to Local 478representatives or had any-or who had any dealings with such unionrepresenta-tives; that he secured signatureson unionauthorization cards on behalf ofLocal 478 from most, if notall, employees in the bargaining unit;and that theunionactivity of Armenti was not discovered by employer representatives untilafter the consent agreement was executed.Based on my prior ruling, I rejected the proffered proof.ConclusionsI now reaffirm my ruling rejecting Respondent's proffered proof.1.In my view, the question of whether or not Armenti's alleged organizationalactivities interfered with a free choice in the election-whether or not this questionbe regarded as raising a substantial or material issue 6-is not properly before theBoard for review.Under the terms of the consent-election agreement, Respondentspecifically agreed that the Regional Director's determination "shall be final andbinding" as to "any" election question and as to the method of investigation of anyquestion.Thus, Respondent in effect agreed to make the Regional Director "thefinal arbiter of any questions relating to the election."(Buffalo Arms, Inc. v.N.L.R.B.,224 F. 2d 105, 109 (C.A. 2) ). In such cases, as the Board has stated,"We will deem the Regional Director's determination . . . to be final in the absenceof fraud, misconduct, or such gross mistakes as imply bad faith on the part of theRegional Director, even though we might reach a different result."Sumner Sand& Gravel Company,128 NLRB 1368, 1371, enfd. 293 F. 2d 754 (C.A. 9).At thevery least Respondent would affirmatively have to show "nothing short of capriciousand arbitrary action by the Regional Director" in order to invalidate his decision.N.L.R.B. v. General Armature & Manufacturing Co.,192 F. 2d 316, 317 (C.A. 3),footnote 1, cert. denied 343 U.S. 957 72. In neither the representation proceeding nor in the complaint hearing, didRespondent contend that the Regional Director's decision was arbitrary or capricious.There is no claim that the Regional Director had, in the administrative investigation,failed to afford Respondent an opportunity to submit evidence or that he had ignoredany evidence submitted by it. I construe Respondent's offer of proof at the hearingas nothing more than an offer to show that Respondent has in its possession evidencepurporting to show that an actual or apparent supervisory employee had engaged inunopened and uncountedIn view of his action, the Regional Directorfound it unneces-sary to resolve the challenge to Armenti's ballot as the Union now had a majority with-out counting this ballot0 SeeBoggs and Company, Inc.,122 NLRB 758, 760;ParkchesterMachine Corporation,72 NLRB 1410, 1412;Brown-Dunkin Company,118 NLRB 1603, 1604."See alsoElm City Broadcasting Corp. v. N.L R.B ,228 F. 2d 483 (C A. 2);N.L.R B. v.J.W RemCo , 243 F 356, 358 (C A. 3) ; NL.R B. v. Standard TransformerCompany,202 F. 2d 846, 848-849 (C.A.6) ; N.L.R.B. v. Carlton Wood Products,201 F. 2d 863(C.A. 9) 576DECISIONS OF NATIONAL LABOR RELATIONS BOARDorganizational activities which operated to impair a free election.Respondent merelytakes issue with the Regional Director's contrary findings and conclusions in theadministrative investigation and, disputing his evaluation of the evidence, desires aformal hearing to establish its own version of the facts .8However, a mere showingthat the Regional Director's factual findings or conclusions are erroneous falls shortof establishing that they are arbitrary or capricious.Elm City Broadcasting Corp.v.N.L.R.B,228 F. 2d 483, 485-486 (C.A.2); N.L.R.B. v. Volney Felt Mills, Inc.,210 F. 2d 559, 560 (C.A. 6). Something more than error is necessary to spell outarbitrary or capricious action.N.L.R.B. v. J. W. Rex Co.,243 F. 2d 356, 358(C.A. 3).3. It is clear that the procedure employed by the Regional Director, in determin-ing the questions raised by Respondent, is in conformity with the procedural require-ments of the consent-election agreement and the regulations and policies of the Boardand the Act. In passing upon Respondent's preelection claim that Armenti'sorganizational activities had tainted the petitioning Union's showing of interest, theRegional Director merely followed established and judicially approved Board policyunder which such matters are "investigated only administratively" and not deter-mined by formal hearing.Georgia Kraft Company,120 NLRB 806, 808.9And theRegional Director's determination not to conduct a formal hearing on Respondent'spost-election objections was in full accord with the consent-election agreement andthe Board's Rules and Regulations (see Section 102.62(a)) which left this mattersolely within his discretion.In short, Respondent itself vested the Regional Directorwith the choice of the investigatory technique and it "will not now be heard to com-plain that it should have been given a hearing simply because the Regional Director'sopinion conflicted with its view."N.L.R.B. v. J. W. Rex Co., 243F. 2d 356, 358-359 (C.A. 3).4.Respondent in its brief heavily relies on the recent decision of the FourthCircuit inN.L.R.B. V. The Lord Baltimore Press, Inc.,300 F. 2d 671 (C.A. 4). Ido not, however, regard this case apposite. In that case the court held that anemployer who, like here, raised the question whether an alleged supervisor's conductprevented a fair election, raised a substantial and material question upon which hewas entitled to a formal hearing.The critical distinction, however, is that inLordBaltimorethe employer did not sign a consent-election agreement under which hewaived his right to hearing.The employer in that case did not agree that theRegional Director be the "sole election judge"(Sun Ship Employees Ass'n. (SunShipbuilding & Drydock Co.) v. N.L.R.B.,139 F. 2d 744, 745 (C.A. 3) ), by stipulat-ing, as Respondent did here, that "the question whether a hearing should be held . .shall be determined by the Regional Director, whose decision shall be final andbinding."Cf.N.L.R.B. v. J. W. Rex Co.,243 F. 2d 356, 358 (C.A.3); N.L.R.Bv. Saxe-Glassman Shoe Corporation,201 F. 2d 238, 241 (C.A. 1).5. In addition, Respondent in its brief stresses the fact that the Regional Director'sdetermination does not set forth "the factual basis" of his ruling.Although Re-spondent does not specifically state so, it now suggests that the Regional Director'sfailure to disclose the facts upon which he relied to reach his decision constitutesarbitrary and capricious action.Respondent did not raise this point either in therepresentation proceeding or in the hearing before me, and I find this contention to bea mere afterthought. In any event, I find nothing in the consent-election agree-ment or in the Board's Rules and Regulations, under which the election was con-ducted, requiring the Regional Director to furnish the parties a detailed statementof the basis of his determination.Furthermore, even if it be assumed,arguendo,that the Regional Director's failure to supply Respondent with a detailed appraisalof the facts found, was arbitrary and capricious, Respondent did not avail itselfof the step, open to it in the representation proceeding, to appeal the alleged arbitraryaction.ioB Indeed, Respondent in the representation case initially requested that the RegionalDirector "set aside the consent election agreement and order that a hearing be held" if,but only if, the Regional Director did not agree with its views "on the basis of theadministrative investigation now being carried on "9 See also 0D Jennings & Company,68 NLRB 516, 518 ;Barber-Colman Company,130NLRB 478. Accord,N.L R.B v. White Construction and Engineering Co., Inc,204 F. 2d950, 953 (C A. 5) ; NL R.B. v National TruckRental Co., 239 F 2d 422, 425 (C.A.D C.),cert denied 352 U S 1016.10 As I already indicated,supra,the Board in the representation proceeding will reviewa Regional Director's determination where it appears that his action is arbitrary andcapricious even when, as here, the consent-election agreement provides that his determina-tion shall be final and binding. Section 102.67 of the Board's Rules and Regulations(which provides for requests for review of Regional Directors' determinations in certain THE DIVERSEYCORPORATION577For all of the foregoing reasons, I find and conclude that the Regional Director'sdetermination is not arbitrary or capricious,that the finality of his determinationshould not be disturbed,and that his certification of the Union is entitled to full forceand effect.I further find and conclude that during all times material herein, theUnion has been,and now is,the certified collective-bargaining representative ofRespondent's employees in the appropriate stipulated unit within the meaning ofSection 9(a) of the Act; and that Respondent, by refusing to bargain with the Unionso certified,has engaged in and is engaging in unfair labor practices within themeaning of Section 8(a)(5) and, derivatively, also Section 8(a)(1) of the Act.IV.THE REMEDYHaving found the Respondent has engaged in unfair labor practices within themeaning of Section 8(a)(5) and(1)of the Act, I will recommend that it ceaseand desist therefrom and that it take certain affirmative action designed to effectuatethe policies of the Act.CONCLUSIONS OF LAW1.All production, maintenance, shipping, receiving, and warehousing employeesatRespondent's Newark plant excluding all office clerical employees, watchmen,guards, professional employees, and supervisors as defined in the Act, have consti-tuted and now constitute a unit appropriate for the purposes of collective bargainingwithin themeaning of Section9(b) of the Act.2TheUnion was on March 8, 1962 and at all material times since that date hasbeen,the exclusive representative of all employees in the aforesaid appropriate unitfor purposes of collective bargaining within the meaning of Section 9(a) of the Act.3.By refusing, on and since April 16, 1962, to bargain collectively in good faithwith the Union as the exclusive representative of its employees in the aforesaid ap-propriate unit, Respondent has engaged in and is engaging in unfair labor practiceswithin themeaning of Section 8 (a) (5) and(1) of the Act.4.Theaforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and (7) of the Act.RECOMMENDED ORDERUpon the basis of the foregoing findings of fact and conclusions of law, and uponthe entire record in the case, Respondent, Diversey Corporation, its officers, agents,successors,and assigns, shall:1.Cease and desist from:(a)Refusing to bargain collectively with Local 478, International Brotherhoodof Teamsters, Chauffeurs, Warehousemen and Helpers of America, as the duly cer-tified exclusive bargaining representative of its employees in the following appropriateunit:All production,maintenance,shipping,receiving,and warehouse employees atRespondent'sNewark plant, excluding all office clerical employees, watchmen,guards, professional employees, and supervisors as defined in the Act.(b) In any like or related manner interfering with, restraining, or coercing itsemployees in the exercise of the right to bargain collectively through said Union,or any other labor organization of their own choosing.2.Take the following affirmative action which will effectuate the policies of theAct:(a)Upon request, bargain collectively with the said certified Union as the exclu-sive representative of the employees in the appropriate unit described above, withrespect to rates of pay, wages, hours of employment, and other terms or conditionsof employment, and, if an understanding is reached, embody such understanding ina signed agreement.(b) Post at its plant in Newark, New Jersey, copies of the attached notice marked"Appendix." iiCopies of said notice, to be furnished by the Regional Director forsituations even where the parties do not stipulate that his determinations shall be final)likewise requires expeditious appealinthe representation proceeding ; otherwise the partyaggrieved is precluded "from litigating in any related subsequent unfair labor practiceproceeding, any issue which was, or could have been, raised in the representation pro-ceeding," Section 102.67(f).11 In the event that this Recommended Order be adopted by the Board the words "ADecision and Order"shall be substituted for the words"The Recommended Order of aTrial Examiner" in the notice. In the further event that the Board's Order be enforcedby a degree of a United States Court of Appeals, the words "Pursuant to a Decree of theUnited States Court of Appeals, Enforcing an Order" shall be substituted for the words"Pursuant to a Decision and Order." 578DECISIONS OF NATIONAL LABOR RELATIONS BOARDthe Twenty-second Region,shall, after being signed by a representative of Respond-ent, be postedby it immediately upon receipt thereof and be maintained for a periodof 60 consecutive days thereafter in conspicuous places including all places wherenotices to employees are customarily posted.Reasonable steps shall be taken byRespondent to insure that said notices are not altered defaced or covered by anyother material.(c)Notify the Regional Director for the Twenty-second Region in writing within20 days from the date of receipt of this Intermediate Report and RecommendedOrder what steps it has taken to comply herewith.12'In the event that this Recommended Order be adopted by the Board this provisionshall be modified to read : "Notify said Regional Director,in writing,within 10 days fromthe date of this Order, what steps Respondent has taken to comply herewith."APPENDIXNOTICE TOALL EMPLOYEESPursuant to the recommendedOrder of a Trial Examiner of the National LaborRelations Board, and in order to effectuate the policiesof the LaborManagementRelationsAct, we hereby notify our employees that:WE WILL bargain collectively,upon requestwith Local478, InternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof Amer-ica, as the exclusive bargaining representative of all employeesin thebargain-ing unit describedbelowconcerning grievances,labor disputes,wages, rates ofpay, hours of employment,and other conditionsof work,and, if an under-standing is reached,embody it in a signed agreement. The bargaining unit is:All production,maintenance,shipping,receiving,and warehousing em-ployees employed atthe Employer's place of businessinNewark, NewJersey,exclusive of all office clerical employees,watchmen,guards,profes-sional employees,and supervisors as definedin the Act.WE WILLNOT refuse to bargain collectively as aforesaid,nor will we, inany like or related manner,interferewith, restrain, or coerceour employeesin the exercise of their right to bargaincollectively through said Union.THE DIVERSEY CORPORATION,Employer.Dated-------------------By-------------------------------------------(Representative)(Title)Thisnotice must remain posted for 60 consecutive days from the date of posting,and must not be altered,defaced,or covered by any othermaterial.Employees may communicatedirectly withthe Board's RegionalOffice, 614 Na-tionalNewark Building,744 BroadStreet,Newark, New Jersey, Telephone Num-ber,Market4-6191, if they haveany question concerning this noticeor compliancewith its provisions.Wings & Wheels,Inc.andHighway Truck Drivers and Helpers,Local 107, International Brotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America.Case No. 4-CA-24920.October 29,1962DECISION AND ORDEROn April 19, 1962, Trial Examiner Horace A. Ruckel issued hisIntermediate Report in the above-entitled proceeding, finding thatthe Respondent had engaged in and was engaging in certain unfairlabor practices and recommending that it cease and desist therefromand take certain affirmative action, as set forth in the attached Inter-mediate Report.Thereafter, the Respondent and the General Coun-139 NLRB No. 34.